DETAILED ACTION
This office action is in response to the amendment filed under AFCP 2.0 on December 7, 2021.  Claims 19-33, 36 and 41 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Terminal Disclaimer
The terminal disclaimer filed on December 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 1082696 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 19-33, 36 and 41 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a steam cleaner. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a second conduit that compresses steam as the steam flows through the second conduit, the compressed steam causing rotation of the rotatable/angled/rigid conduit (as in claims, 19, 28 and 36), together in combination with the rest of the limitations of the independent claims.
Response to Arguments
Applicant’s arguments, see Page 5, filed December 7, 2021, with respect to amended claims 19, 28 and 36 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723